Case 0:20-cv-61496-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      CASE NO.:


    CARLOS CRUZ-ORTUBE,

            Plaintiff,

    Vs.

    GREEK FOODS SPECIALTY, INC., . d/b/a Hellas Imports, and
    GEORGIA RIGALOS, and

            Defendants.
                                                                   /

                                           COMPLAINT

            Plaintiff, CARLOS CRUZ-ORTUBE, (“CRUZ-ORTUBE”), by and through his

    undersigned counsel, hereby, files this, his Complaint against Defendants, GREEK

    FOODS SPECIALTY, INC. (“GREEK FOODS”), a Florida corporation d/b/a Hellas

    Imports, and GEORGIA RIGALOS, (“RIGALOS”), individually, collectively,

    (“Defendants”) and alleges as follows:

                                        INTRODUCTION

            1.      This is a proceeding for monetary damages to redress the deprivation of rights

    secured to Plaintiff by the maximum hour provisions of Section 7 of the Fair Labor Standards

    Act of 1938, as amended, 29 U.S.C. § 201, et seq., (“FLSA”). Additionally, Plaintiff seeks

    relief for unlawful retaliation under section 15(a)(3) of the FLSA as well as for violations of

    Fla. Stat. § 440.205.

                                         JURISDICTION

            2.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

    § 216(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1367.


                                                  1
Case 0:20-cv-61496-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 2 of 9



                                              VENUE

           3.      The venue of this Court over this controversy is based upon the following:

                   a.      The unlawful employment practices alleged below occurred and/or

           were committed within Broward County, Florida. Accordingly, venue lies in the

           United States District Court for the Southern District of Florida pursuant to 28 U.S.C.

           § 1391(b);

                   b.      Defendant, GREEK FOODS, was and continues to be organized

           under the laws of the State of Florida doing business within this judicial district; and

                   c.      Defendant, RIGALOS, was and continues to be a resident of Broward

           County and is the owner and president involved in the day to day activities including,

           without limitation, the establishment of pay policies for the employees of GREEK

           FOODS, a Greek food distributor and market doing business at 515 N. 21st Avenue,

           Hollywood, FL, Florida.

                                             PARTIES

           4.      At all times material hereto, Plaintiff was and continue to be a resident of

    Broward County, Florida.

           5.      Defendants, GREEK FOODS and RIGALOS, own and operate the wholesale

    and retail market/warehouse Hellas Imports in Hollywood, Florida. Among other things, the

    Defendants import and export foods, wines, and beers.

           6.      At all times material hereto, Defendants, jointly and severally, were

    Plaintiff’s direct employer, joint employers and co-employers for purposes of the FLSA,

    as the term “employer” is defined by 29 U.S.C. §203(d).




                                                  2
Case 0:20-cv-61496-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 3 of 9



           7.       At all times material hereto, Plaintiff, was an “employee” of Defendants

    within the meaning of the FLSA.

           8.       At all times material hereto, Defendants, were the employer or former

    employer of Plaintiff.

           9.       At all times material hereto, Defendant, GREEK FOODS, was and continues

    to be an “enterprise engaged in commerce” within the meaning of the FLSA.

           10.      At all times material hereto, Defendants regularly owned and operated a

    business engaged in commerce as defined in § 3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r)

    and § 203(s).

           11.      At all times material hereto, annual gross revenue of Defendants was in

    excess of $500,000.00 per annum during the relevant time periods.

           12.      At all times material hereto, Defendant, GREEK FOODS, operated as an

    organization which markets its goods to customers throughout the United States and

    internationally through Facebook and other modes of social media. Defendants, GREEK

    FOODS, further purchase goods that have been transported from across state lines and

    internationally.

           13.      At all times material hereto, Plaintiff’s work for Defendants was actually in

    or so closely related to the movement of commerce while he worked for Defendants that

    the Fair Labor Standards Act applies to Plaintiff’s work for Defendants.

           14.      At all times material hereto, the work performed by the Plaintiff, was directly

    essential to the business performed by the Defendants.

           15.      At all times material hereto, Plaintiff was “engaged in commerce” within the

    meaning of the FLSA.




                                                  3
Case 0:20-cv-61496-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 4 of 9



                                   STATEMENT OF FACTS

            16.    Plaintiff, CRUZ-ORTUBE,           was hired to work as a laborer at the

    Defendant’s, GREEK FOODS, warehouse from on or about August 22, 2017 through

    January 14, 2020 (the date of his workplace accident).

            17.    From August of 2017 and continuing through September 2018, Plaintiff

    was paid $ 550.00 per week based on a 45 hour week, or $ 12.22 per hour. From September

    2018 and continuing through January 2020, Plaintiff was paid $ 650.00 per week based

    on a 45 hour week, or $ 14.44 per hour.

            18.    From August of 2017 and continuing through January 2020, Plaintiff

    worked an average of 48 hours per week, but was not paid for any overtime at the rate of

    time and one-half his hourly rate. Rather, Plaintiff was paid a salary or straight time for

    all hours worked.

            19.    At all-times material hereto, Plaintiff did not have 80 or more subordinate

    hours and did not possess the requisite indicia necessary for a section 13(b) exemption.

            20.    At all times material hereto, Plaintiff fully performed his obligations as an

    employee of the Defendants.

            21.    Upon information and belief, from August 2017 through September of

    2018,   Plaintiff worked overtime for approximately 49 weeks.           Additionally, from

    September of 2018 and continuing through January of 2020,                 Plaintiff worked

    approximately 66 weeks of overtime.

            22.    Upon information and belief, Plaintiff worked the following overtime hours

    of which he was not compensated at the rate of 1.5 times his hourly rate and as a result, is

    owed the following:




                                                 4
Case 0:20-cv-61496-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 5 of 9



    2017-2018:        49 weeks x 5 overtime hours x 0.5 x $ 12.22 =        $ 1,496.95
                    + 49 weeks x 3 overtime hours x 1.5 x $ 12.22 =        $ 2,694.51
    2018-2020:        66 weeks x 5 overtime hours x 0.5 x $ 14.44 =        $ 2,382.60
                    + 66 weeks x 3 overtime hours x 1.5 x $ 14.44 =        $ 4,288.68
    Sub-Total                                                              $10,862.74
    Liquidated Damages:                                                    $10,862.74
    Total Damages:                                                         $21,725.48

            23.     At all times material hereto, Defendants failed to keep proper time records

    demonstrating the hours worked by Plaintiff.

            24.     At all times material hereto, Defendants’ acts and/or omissions giving rise

    to this action were not in good faith and at no time did Defendants have reasonable grounds

    for believing that their acts and/or omissions were not a violation of the FLSA.

            25.     On January 14, 2020 Plaintiff had a workplace accident and filed a worker’s

    compensation claim.

            26.     In April of 2020, the Plaintiff, through counsel, provided the Defendants

    with a demand to be compensated for the unpaid overtime. In June 2020, the Plaintiff was

    advised by Defendants that he was being terminated.

            27.     Plaintiff has retained the Law Firm of Michael A. Pancier, P.A to represent

    him in this litigation and has agreed to pay the firm a reasonable fee for its services.

                                    STATEMENT OF CLAIMS

                                              COUNT I

                              VIOLATION OF OVERTIME PROVISIONS
                              OF THE FAIR LABOR STANDARDS ACT
                                         29 U.S.C. §§ 207

            28.     Plaintiff realleges and reavers paragraphs 1 through 27 of this Complaint as if

    fully set forth herein.




                                                  5
Case 0:20-cv-61496-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 6 of 9



              29.    Pursuant to section 7 of the FLSA, Plaintiff was supposed to be paid

    overtime at a rate equal to the minimum wage times time and one-half (1.5x). Plaintiff was

    paid below the legal overtime rate.

              30.    Defendants actions were willful.

              31.    Plaintiff was underpaid below the applicable federal overtime rate by

    $10,862.74.

              32.    Plaintiff is also owed an equal amount as liquidated damages under the

    FLSA.

              33.    Plaintiff is entitled to an award of reasonable attorney's fees and costs pursuant

    to 29 U.S.C. § 216(b).

              WHEREFORE, Plaintiff respectfully requests that judgment be entered jointly and

    severally in his favor against Defendants:

              a.     Declaring, pursuant to 28 U.S.C. §§ 2201 and 2202, that the acts and practices

    complained of herein are in violation of the maximum hour provisions of the FLSA;

              b.     Awarding Plaintiff unpaid overtime wages of $ 10,862.74 plus an equal

    amount as liquidated damages totaling $21,725.48;

              c.     Awarding Plaintiff reasonable attorney's fees, costs, and expenses of this

    litigation pursuant to 29 U.S.C. § 216(b);

              b.     Awarding Plaintiffs post judgment interest; and

              c.     Ordering any other and further relief that this court may deem just and

    proper.




                                                     6
Case 0:20-cv-61496-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 7 of 9



                                              COUNT II

                  RETALIATION IN VIOLATION OF 29 U.S.C. § 215(a)(3)

            34.     Plaintiff realleges and reavers Paragraphs 1 through 33 of this Complaint as

    if fully set forth herein.

            35.     Defendants’ decision to terminate Plaintiff was motivated by and based

    upon Plaintiff’s complaint that he was not compensated properly under the FLSA.

            36.     Accordingly, Plaintiff is entitled to damages and other relief pursuant to 29

    U.S.C. § 215(a)(3).

            37.     Defendants’ actions, as set forth above, were willful.

            38.     As a direct and proximate result of Defendants’ unlawful and willful

    actions, as set forth above, Plaintiff, CRUZ, has suffered damages and will continue to

    suffer damages in the future, including, but not limited to:

                    a.       Loss of past and future income;

                    b.       Loss of other fringe benefits; and

                    c.       other financial losses.

            39.     Plaintiff is entitled to an award of reasonable attorney’s fees, costs, and

    expenses related to this litigation pursuant to 29 U.S.C. § 216(b).

            WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

    against Defendants:

                    a.       Declaring, that the acts and practices complained of herein are in

            violation of 29 U.S.C. § 215(a)(3);




                                                       7
Case 0:20-cv-61496-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 8 of 9



                      b.     Awarding Plaintiff back pay, liquidated damages, post judgment

            interest, and damages for all employment and retirement benefits he would have

            received but for Defendants’ actions and/or omissions;

                      c.     Reinstating Plaintiff to his prior position or in the alternative, awarding

            Plaintiff front pay;

                      d.     Permanently enjoining Defendants and/or their agents and employees

            from pursuing and continuing to pursue their illegal and unlawful retaliatory

            employment practices; and

                      e.     Awarding reasonable attorney’s fees, costs and expenses related to

            the litigation pursuant to 29 U.S.C. § 216(b); and

                      f.     Awarding any other and further relief as this Court may deem just and

            proper.

                                              COUNT III

                  RETALIATION IN VIOLATION OF FLA. STAT. § 440.205

            40.       Plaintiff realleges and reavers Paragraphs 1 through 27 of this Complaint as

    if fully set forth herein.

            41.       Defendants’ decision to terminate Plaintiff was motivated by and based

    upon Plaintiff’s making a worker’s compensation claim pursuant to Florida law.

            42.       Accordingly, Plaintiff is entitled to damages and other relief.

            43.       As a direct and proximate result of Defendants’ unlawful and willful

    actions, as set forth above, Plaintiff, CRUZ, has suffered damages and will continue to

    suffer damages in the future, including, but not limited to:

                      a.     Loss of past and future income;




                                                     8
Case 0:20-cv-61496-AHS Document 1 Entered on FLSD Docket 07/23/2020 Page 9 of 9



                     b.      Loss of other fringe benefits;

                     c.      compensatory damages; and

                     c.      other financial losses.

           WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

    against Defendants:

                     a.      Declaring, that the acts and practices complained of herein are in

           violation of Fla. Stat. § 440.205

                     b.      Awarding Plaintiff back pay, pre judgment interest, post judgment

           interest, and damages for all employment and retirement benefits he would have

           received but for Defendants’ actions and/or omissions; and

                     c.      Awarding any other and further relief as this Court may deem just and

           proper.

                                         JURY TRIAL DEMANDED

                     Plaintiff demands trial by jury.


    Date: July 23, 2020

                                     Respectfully submitted,

                                     Law Offices of Michael A. Pancier, P.A.,
                                     Attorneys for Plaintiff
                                     9000 Sheridan Street, Suite 93
                                     Pembroke Pines, FL 33024
                                     TEL: (954) 862-2217
                                     FAX: (954) 862-2287


                                             /s/ Michael A. Pancier, Esq.
                                             Michael A. Pancier, Esq.
                                             Fla. Bar No. 958484




                                                        9
